DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 6/16/22.  Claims 1-2, 4-15, 17-28, 30-42, and 44-54 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-15, 17-18, 23-28, 30, 38-42, 44, and 52-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2021/0144719).
Regarding claim 1, Choi teaches a method, comprising:
determining, by a first network device (gNB) in a communication network, allocation information (radio resource allocation) for an availability of resources in the communication network (gNB determines radio resource allocation/configuration of available radio resources) [paragraph 72]; and
sending, by the network device, to a second network device (IAB node) the allocation information for use in at least one of simultaneous transmission (SDM multiplexed links) by the second network device to the first network device and a third device (second IAB node/MT) or simultaneous reception (SDM multiplexed links) by the second network device from the first network device and a third device of at least one operation associated with the allocation information for allocation of the resources to the third device in the in the communication network (IAB node may use SDM multiplexed links to simultaneously transmit data to the gNB and a second IAB node/MT and simultaneously receive data from the gNB and a second IAB node/MT) [paragraphs 51; Figure 4; paragraph 65; 72];
wherein the allocation information comprises at least one of an availability indicator indicating the resources are available (availability indicator values) (availability indicator values indicate availability of a continuous uplink symbol, a downlink symbol, or a flexible symbol within one slot) [paragraph 76; Table 1] or a PartialAvailabilitylndication indicating that the resources are only partially available.
Regarding claim 2, Choi teaches the method of claim 1, wherein the allocation information comprises information of at least one of spatial division multiplexing allocation information (SDM) or frequency division multiplexing (FDM) information for the allocation [paragraphs 50-51].
Regarding claim 4, Choi teaches the method of claim 2, wherein the allocation information comprises frequency division multiplexing information (FDM) [paragraph 50].
Regarding claim 5, Choi teaches the method of claim 2, wherein the allocation information comprises an indication of resource blocks that should be avoided for the allocation (unavailable resources are avoided when available resources are indicated) [paragraph 76, Table 1].
Regarding claim 10, Choi teaches tThe method of claim 1, wherein the allocation information comprises an indication of which distributed unit (DU) of a plurality of distributed units is to be configured via a transmission to the at least one child (CU of gNB allocates radio resources for DU’s of IAB nodes) [paragraph 72].
Regarding claim 11, Choi teaches the method of claim 10, wherein the allocation information comprises an indication of whether the resources for the distributed unit (DU) are available for at least one of an uplink reception (uplink time resource) from or, a downlink transmission (downlink time resource) to the at least one child [paragraph 72].
Regarding claim 12, Choi teaches the method of claim 2, wherein the allocation information comprises spatial division multiplexing (SDM) allocation information [paragraphs 51, 65].
Regarding claim 13, Choi teaches the method of claim 1, wherein sending the allocation information is using at least one of a physical downlink control channel (higher layer or physical signal) [paragraph 72] and a backhaul [paragraphs 51, 65].
Claims 14, 27, and 41 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 15, 28, 30, 42, and 44 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claims 23 and 52 recite similar subject matter as claim 10 and are therefore rejected on the same basis.
Claims 24, 38, and 53 recite similar subject matter as claim 11 and are therefore rejected on the same basis.
Claims 25 and 39 recite similar subject matter as claim 12 and are therefore rejected on the same basis.
Claims 26, 40, and 54 recite similar subject matter as claim 13 and are therefore rejected on the same basis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 19-22, 37, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0144719) in view of Liu et al. (US 2021/0282114 which claims benefit to provisional applications that disclose all relied upon citations).
Regarding claim 6, Choi does not explicitly teach wherein the allocation information comprises an indication of frequency reservations for the allocation configured at least one of persistently or semi-persistently.  In an analogous prior art reference, Liu teaches allocation information comprises an indication of frequency reservations (resource allocation in frequency domain) for the allocate ion configured at least one of persistently or semi-persistently (SPS) (SPS configuration provides resource allocation in frequency domain semi-persistently) [paragraph 99].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to allow the allocation information to comprise an indication of frequency reservations for the allocation configured at least one of persistently or semi-persistently, in order to configure the first network device and third device with resources in the frequency domain when required.
Regarding claim 7, Liu teaches the method of claim 2, wherein the allocation information comprises an indication of a set of frequency resources (resource allocation in frequency domain) based on at least one of an initial sub-band and a number of sets of adjacent sub-bands for the allocation [paragraph 99].
Regarding claim 8, Liu teaches the method of claim 7, wherein the information is using a bitmap (SPS configuration may have bitmap) [paragraph 203].
Regarding claim 9, Choi does not explicitly teach wherein the allocation information comprises an indication of at least one set of bandwidth configurations of reserved physical resource blocks.  In an analogous prior art reference, Liu teaches resources may comprise an indication of at least one set of bandwidth configurations (carrier system bandwidth) of reserved physical resource blocks (PRBs) [paragraphs 76, 78].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to allow the allocation information to comprise an indication of at least one set of bandwidth configurations of reserved physical resource blocks, as taught by Liu, in order to configure the first network device and third device with PRBs when required.
Claim 19 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 21 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claims 22, 37, and 15 recite similar subject matter as claim 9 and are therefore rejected on the same basis.

Claim 36 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0144719) in view of John Wilson et al. (US 2020/0007194).
Regarding claim 36, Choi does not explicitly teach the allocation information comprises an indication of at least one of Transmission Configuration Indicator states that have the same delay spread or Transmission Configuration Indicator states that are unavailable.  In an analogous prior art reference, John Wilson teaches allocation information comprises an indication of at least one of Transmission Configuration Indicator states (TCI states) that have the same delay spread or Transmission Configuration Indicator states that are unavailable [paragraph 69].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to allow the allocation information to comprise an indication of at least one of Transmission Configuration Indicator states that have the same delay spread or Transmission Configuration Indicator states that are unavailable, as taught by John Wilson, in order to configure the second network device with QCL-relationships between downlink reference signals. 
Claim 50 recites similar subject matter as claim 36 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 31-35 and 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicant argues that Choi does not teach or suggest “wherein the allocation information comprises at least one of an availability indicator indicating the resources are available or a PartialAvailabilitylndication indicating that the resources are only partially available”.  In response to this argument, the Examiner submits that Choi teaches the “availability indicator” and that the “PartialAvailabilitylndication indicating that the resources are only partially available” is an alternative limitation indicated by the “or”.  Choi discloses “the IAB node #2 503 may receive…A value (or indicator) indicating the availability of a continuous uplink symbol, a downlink symbol, or a flexible symbol within one slot” [paragraph 76], which suggests the claimed “availability indicator indicating the resources are available”.  
In conclusion, Choi teaches all of the limitations of independent claims 1, 14, 27, and 41, including at least   “wherein the allocation information comprises at least one of an availability indicator indicating the resources are available or a PartialAvailabilitylndication indicating that the resources are only partially available” and the ground(s) of rejection in the previous office action have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647